Case 1:18-cv-00614-LO-MSN Document 373 Filed 06/30/21 Page 1 of 2 PageID# 8271


                                                           FILED: June 30, 2021


                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT

                                   ___________________

                                         No. 19-2203
                                  (1:18-cv-00614-LO-MSN)
                                    ___________________

 JANE DOE

                Plaintiff - Appellant

 v.

 FAIRFAX COUNTY SCHOOL BOARD

                Defendant - Appellee

 ------------------------------

 NATIONAL WOMEN'S LAW CENTER; CHICAGO ALLIANCE AGAINST
 SEXUAL EXPLOITATION; CLEARINGHOUSE ON WOMEN'S ISSUES;
 DESIREE ALLIANCE; FEMINIST MAJORITY FOUNDATION; FORGE,
 INCORPORATED; GENDER JUSTICE; GIRLS INC.; HUMAN RIGHTS
 CAMPAIGN; IN OUR OWN VOICE: NATIONAL BLACK WOMEN'S
 REPRODUCTIVE JUSTICE AGENDA; KWH LAW CENTER FOR SOCIAL
 JUSTICE AND CHANGE; LEGAL AID AT WORK; NATIONAL ASIAN
 PACIFIC AMERICAN WOMEN'S FORUM; NATIONAL ASSOCIATION OF
 SOCIAL WORKERS, and its Virginia Chapter; NATIONAL CRITTENTON;
 NATIONAL NETWORK TO END DOMESTIC VIOLENCE; NATIONAL
 PARTNERSHIP FOR WOMEN & FAMILIES; NATIONAL WOMEN'S
 POLITICAL CAUCUS; RELIGIOUS COALITION FOR REPRODUCTIVE
 CHOICE; STOP SEXUAL ASSAULT IN SCHOOLS; WOMEN'S LAW
 CENTER OF MARYLAND, INCORPORATED; TRANSGENDER LAW
 CENTER; WOMEN LAWYERS ASSOCIATION OF LOS ANGELES;
 WOMEN LAWYERS ON GUARD INC.; WOMEN'S BAR ASSOCIATION OF
 THE STATE OF NEW YORK; WOMEN'S LAW PROJECT
Case 1:18-cv-00614-LO-MSN Document 373 Filed 06/30/21 Page 2 of 2 PageID# 8272



                 Amici Supporting Appellant

 NATIONAL SCHOOL BOARDS ASSOCIATION; VIRGINIA SCHOOL
 BOARDS ASSOCIATION; MARYLAND ASSOCIATION OF BOARDS OF
 EDUCATION; NORTH CAROLINA SCHOOL BOARDS ASSOCIATION;
 SOUTH CAROLINA SCHOOL BOARD ASSOCIATION

                 Amici Supporting Appellee

                           _____________________________

                          TEMPORARY STAY OF MANDATE
                           _____________________________

          Under Fed. R. App. P. 41(b), the filing of a timely petition for rehearing or

 rehearing en banc stays the mandate until the court has ruled on the petition. In

 accordance with Rule 41(b), the mandate is stayed pending further order of this

 court.


                                                            /s/Patricia S. Connor, Clerk
